Haskell, ,J .
The public interest requires a decision of this case upon the merits, and the result of this judgment does not call for any consideration of questions of procedure, and none is given.
*64By virtue of § 5, c. 1, ofB. S., applicable to all statutes of the State, the registration act of 1891 took effect "in thirty days after the recess of the legislature passing it, unless a different time is named therein.” No time, when the administrative provisions of the act shall become effective is named therein, and they become operative, therefore, in thirty days after the recess of the legislature, but, by special provision, do not apply to the approaching spring elections. Sections one and two, however, that create the board and provide for the appointment of its members, are said by their terms to become effective upon the approval of the act, and whether that be so is the impending question here.
There is no legal objection to different provisions of the same statute taking effect at different times at the will of the legislature passing it. Workman v. Worcester, 118 Mass. 168; Stone v. Charlestown, 114 Mass. 214.
Section one of the registration act provides : "A board of registration is hereby established in each city of the State,” &c. Section two provides that it shall consist of three members, &c., " one of whom shall be appointed and commissioned by the Governor . . . immediately upon the approval of this act.” Of the other two, it provides that "each shall be nominated by the city committee of his own political party, and upon due notice thereof, in writing, the several mayors of said cities shall forthwith appoint such persons, so nominated, members of said board. If either or both of said' political parties, for the space of seven days after the approval of this act, . . . neglects or refuses to nominate a member of such board and to notify the mayor of such city thereof, said mayor shall select and appoint a member of said board from the political party so neglecting and refusing to nominate.”
Section one begins: " A board of registration is hereby established,” &c. "The use of language in presentí is too common in legislation to afford any indication of an intention ” that the act shall then take effect; Gorham v. Springfield, 21 Maine, 58 ; but when coupled with other provisions of the same law that would otherwise be meaningless, the whole enactment *65should be construed together, so as to give effect to the expression of the whole statute and do violence to the plain language of no part.
By holding section one operative in presentí by reason of the provisions of section two, no construction is given to it in violation of its plain language, and the plain provisions of section two are also thereby harmonized; for that section plainly declares that the Governor of the State shall appoint one member of the board " immediately upon the approval of this act and the mayors of the several cities are required, upon nomination by the requisite political parties, to forthwith appoint the other two ; and if, "for the space of seven days after the approval of this act,” such nominations are neglected by the requisite political parties, the act says, the "mayor shall select and appoint.”
Any other construction of these two sections of the act would be in violation of their express words ; and lawyers have been taught from the days of Coke : " They ought not to make any construction against the express letter of the statute, for nothing can so express the meaning of the makers of an act as their own direct words, for index animi sermo. And it would be dangerous to give scope to make a construction in any case against the express words, when the meaning of the makers doth not appear to the contrary, and when no inconvenience will thereupon follow.” Edriche’s case, 5 Co. 118.
Sometimes the letter of a statute may destroy the sense of it, and then, says the learned Plowden : "It is not the words of the law but the internal sense of it that makes the law, and our law (like all others) consists of two parts, viz., of body and soul; the letter of the law is the body of the law, and the sense and reason of the law is the soul of the law, quia ratio legis est anima legis. And the law may be resembled to a nut, which has a shell and a kernel within, the letter of the law represents the shell, and the sense of it the kernel, and as you will be no better for the nut if you make use only of the shell, so you will receive no benefit by the law, if you rely only upon the letter, *66and as the fruit aud profit of the nut lies in the kernel, and not in the shell, so the fruit and profit of the law consists in the sense more than in the letter. And it often happens that when you know the letter, you know not 'the sense, for sometimes the sense is more confined and contracted than the letter, and sometimes it is more large and extensive.” Eyston v. Studd, Plowd. 465.
By considering the first and second sections of the act to become operative on approval, the plain language of the legislature is regarded, and no inconvenience or absurdity flows from the result.
Indeed, we know that both the original bill and the new draft of it that came from the committee specially provided that the whole bill should take effect upon approval. During some stage of its passage, that provision was stricken out and a provision that it should not apply to the approaching spring elections added, leaving sections one and two, creating the board and providing for their appointment, to become effective as originally intended; and we think the true construction of the act is to hold those sections operative from the date of the approval of the act as originally intended.

Petition dismissed with costs.

Peters, C. J., Walton, Virgin, Emery and Foster, JJ., concurred.